263 F.2d 837
59-1 USTC  P 9222
V & M HOMES, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 13524.
United States Court of Appeals Sixth Circuit.
Jan. 8, 1959.

On petition to review decision of the Tax Court.
Harry W. Wellford, McCloy, Myar & Wellford, Memphis, Tenn., for petitioner.
James P. Turner, Charles K. Rice, Arch M. Cantrall, Lee A. Jackson, Rollin H. Transue, Robert N. Anderson, Dept. of Justice, Washington, D.C., for respondent.
Before ALLEN, Chief Judge, SIMONS, Circuit Judge, and KENT, District judge.
PER CURIAM.


1
The decision of the United States Tax Court is affirmed upon the grounds and for the reasons set forth in the findings of fact and opinion of the Tax Court.  28 T.C. 1121.